Name: Commission Implementing Decision (EU) 2015/2181 of 24 November 2015 on the publication with restriction in the Official Journal of the European Union of the reference to standard EN 795:2012 on Ã¢ Personal fall protection equipment Ã¢  Anchor devicesÃ¢ under Regulation (EU) No 1025/2012 of the European Parliament and of the Council (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  consumption;  organisation of transport
 Date Published: 2015-11-26

 26.11.2015 EN Official Journal of the European Union L 309/10 COMMISSION IMPLEMENTING DECISION (EU) 2015/2181 of 24 November 2015 on the publication with restriction in the Official Journal of the European Union of the reference to standard EN 795:2012 on Personal fall protection equipment  Anchor devices under Regulation (EU) No 1025/2012 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/686/EEC of 21 December 1989 on the approximation of the laws of the Member States relating to personal protective equipment (1), and in particular Article 5(4) thereof, Having regard to the Regulation (EU) No 1025/2012 of the European Parliament and of the Council of 25 October 2012 on European standardisation, amending Council Directives 89/686/EEC and 93/15/EEC and Directives 94/9/EC, 94/25/EC, 95/16/EC, 97/23/EC, 98/34/EC, 2004/22/EC, 2007/23/EC, 2009/23/EC and 2009/105/EC of the European Parliament and of the Council and repealing Council Decision 87/95/EEC and Decision No 1673/2006/EC of the European Parliament and of the Council (2), and in particular point (a) of Article 11(1) thereof, Having regard to the opinion of the Committee established by Article 22 of Regulation (EU) No 1025/2012, Whereas: (1) Where a national standard transposing a harmonised standard, the reference of which has been published in the Official Journal of the European Union, covers one or more essential health and safety requirements set out in Annex II to Directive 89/686/EEC, equipment manufactured in accordance with this standard is presumed to meet the basic health and safety requirements concerned. (2) On 12 February 2000, the European Commission, upon publication of the list of harmonised standards in the Official Journal of the European Union, issued a warning for harmonised standard EN 795:1996. It specifies that this publication does not concern the equipment described in classes A, C and D [ ¦] in respect of which there shall be no presumption of conformity with the provisions of Directive 89/686/EEC. (3) In a judgment of 21 October 2010 in case C-185/08, the Court of Justice of the European Union held that the provisions of EN 795 relating to Class A 1 anchor devices are not covered by Directive 89/686/EEC. (4) On 3 August 2012, France lodged a formal objection in respect of standard EN 795:2012 Personal fall protection equipment  Anchor devices, harmonised under Directive 89/686/EEC. The standard was approved by the European Committee for Standardisation (CEN) on 9 June 2012 but its reference has not yet been published in the Official Journal of the European Union. (5) The formal objection is based on the fact that fixed anchor devices, to which personal protective equipment (PPE) against falls from a height  such as a body harness, a lanyard with shock absorber and other connecting elements  is attached, form an integral part of a structure or rock face. Anchor devices which form an integral part of a structure are not PPE but devices external to the PPE and therefore complementary. In this case, only connecting elements should be regarded as PPE. (6) Standard EN 795:2012 concerns both fixed and mobile anchor points. However, only mobile anchor points (that is to say transportable and temporary), not permanently secured to a structure, come under the scope of Directive 89/686/EEC. (7) The anchor devices covered by standard EN 795:2012 are of five types, according to their characteristics: type A: anchor devices with one or more stationary anchor points and with the need for structural anchors or fixing elements to fix to the structure; type B: anchor device with one or more stationary anchor points without the need for structural anchors or fixing elements to fix it to the structure; type C: anchor devices employing horizontal flexible anchor lines; type D: anchor devices employing horizontal rigid anchor lines; type E: anchor device for use on horizontal surfaces where the performance relies solely on mass and friction between itself and the surface (deadweight anchors). (8) Having examined the standard EN 795:2012, the Commission has established that only types B and E anchor devices are mobile anchors not meant to remain permanently fixed to the structure, and are therefore PPE covered by Directive 89/686/EEC. (9) The European standardisation organisations, the European stakeholder organisations receiving Union financing and the personal protective equipment working group were consulted, HAS ADOPTED THIS DECISION: Article 1 The reference of standard EN 795:2012 Personal fall protection equipment  Anchor devices shall be published in the Official Journal of the European Union with restriction as set out in the Annex. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 24 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 399, 30.12.1989, p. 18. (2) OJ L 316, 14.11.2012, p. 12. ANNEX PUBLICATION OF TITLES AND REFERENCES OF EUROPEAN HARMONISED STANDARDS UNDER DIRECTIVE 89/686/EEC ESO (1) Reference and title of the harmonised standard (and reference document) First publication OJ Reference of superseded standard Date of cessation of presumption of conformity of superseded standard Note 1 CEN EN 795:2012 Personal fall protection equipment  Anchor devices This is the first publication EN 795:1996 Warning: This publication does not concern the equipment described in:  type A (anchor devices with one or more stationary anchor points and with the need for structural anchors or fixing elements to fix to the structure) referred to in clauses 3.2.1, 4.4.1, 5.3,  type C (anchor devices employing horizontal flexible anchor lines) referred to in clauses 3.2.3, 4.4.3 and 5.5,  type D (anchor devices employing horizontal rigid anchor lines) referred to in clauses 3.2.4, 4.4.4 and 5.6,  any combination of the above. In respect of types A, C and D, this publication does not concern either clauses: 4.5, 5.2.2, 6, 7; Annex A or Annex ZA. Accordingly, in respect of the equipment mentioned above, there shall be no presumption of conformity with the provisions of Directive 89/686/EEC because they are not considered to be PPE. Note: Generally the date of cessation of presumption of conformity will be the date of withdrawal ('dow'), set by the European standardisation organisation, but attention of users of these standards is drawn to the fact that in certain exceptional cases this can be otherwise. (1) ESO: European standardisation organisation:  CEN: Avenue Marnix 17, 1000 Brussels, Belgium; tel.+32 25500811; fax +32 25500819 (http://www.cen.eu)  Cenelec: Avenue Marnix 17, 1000 Brussels, Belgium; tel.+32 25196871; fax +32 25196919 (http://www.cenelec.eu)  ETSI: 650 route des Lucioles, 06921 Sophia Antipolis, France; tel.+33 492944200; fax +33 493654716, (http://www.etsi.eu)